Decrees affirmed. These are appeals from decrees of the Probate Court, in the matter of the alleged will of Nellie A. Keyes, late of Lowell, denying motions by the contestants for the framing of issues for trial by a jury. The argument in behalf of the contestants is now directed only to the issue of undue influence. Upon consideration of the statements of expected evidence — which need not bo recited — in the light of the established principles of *678law governing the framing of such issues and review on appeal after action of the Probate Court on motions for the framing of such issues — which have been frequently stated and need not be restated — we conclude that there was no error in the denials of these motions.
M. J. Cohen, (J. P. Cassidy <6 F. F. O’Donnell with him,) for the contestants.
J. H. Qilbride, (C. R. Flood with him,) for the petitioners.